     Case 2:14-cv-00601-MHT-JTA Document 3061 Filed 11/17/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.,                      )
                                            )
       Plaintiffs,                          )
                                            ) Case No. 2:14-cv-00601-MHT-WC
v.                                          )
                                            ) District Judge Myron H. Thompson
JEFFERSON DUNN, et al.,                     )
                                            )
       Defendants.                          )

                           MOTION TO WITHDRAW
      COMES NOW, Melissa K. Marler, hereby files this motion to withdraw as

counsel of record for Defendants JEFFERSON DUNN (“Commissioner Dunn”) and

RUTH NAGLICH (“Naglich” and, collectively with Commissioner Dunn, “the

State”) in the above-styled civil action. The State will continue to be represented in

this action by counsel of Maynard, Cooper & Gale, P.C.

      Dated: November 17, 2020.

                                       /s/ Melissa K. Marler
                                       Melissa K. Marler




William R. Lunsford
Matthew B. Reeves
Stephen C. Rogers
Kenneth S. Steely
La Keisha W. Butler
   Case 2:14-cv-00601-MHT-JTA Document 3061 Filed 11/17/20 Page 2 of 5




MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
srogers@maynardcooper.com
ksteely@maynardcooper.com
lbutler@mayanrdcooper.com


Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com




                                   2
    Case 2:14-cv-00601-MHT-JTA Document 3061 Filed 11/17/20 Page 3 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 17th day of November, 2020:

 Ebony Howard                                 William Van Der Pol, Jr.
 Lynnette K. Miner                            Lonnie Williams
 Jaqueline Aranda Osorno                      Barbara A. Lawrence
 Jonathan Blocker                             Andrea J. Mixson
 Brock Boone                                  Ashley N. Austin
 SOUTHERN POVERTY LAW CENTER                  ALABAMA DISABILITIES ADVOCACY
 400 Washington Avenue                        PROGRAM
 Montgomery, Alabama 36104                    University of Alabama
 Telephone: (334) 956-8200                    500 Martha Parham West
 Facsimile: (334) 956-8481                    Box 870395
 ebony.howard@splcenter.org                   Tuscaloosa, Alabama 35487-0395
 lynnette.miner@splcenter.org                 Telephone: (205) 348-6894
 Jackie.aranda@splcenter.org                  Facsimile: (205) 348-3909
 jonathan.blocker@splcenter.org               wvanderpoljr@adap.ua.edu
 brock.boone@splcenter.org                    blawrence@adap.ua.edu
                                              lwilliams@adap.ua.edu
 Anil A. Mujumdar                             amixson@adap.ua.edu
 DAGNEY JOHNSON LAW GROUP                     aaustin@adap.ua.edu
 2170 Highland Avenue, Suite 250
 Birmingham, Alabama 35213                    Rhonda Brownstein
 Telephone: (205) 729-8445                    ALABAMA DISABILITIES ADVOCACY
 Facsimile: (205) 809-7899                    PROGRAM
 anil@dagneylaw.com                           400 South Union Street
                                              Suite 425
 John G. Smith                                Montgomery, AL 36104
 David R. Boyd                                Telephone: (205) 579-4976
 BALCH & BINGHAM LLP                          Facsimile: (334) 240-0996
 Post Office Box 78                           rbrownstein@adap.ua.edu
 Montgomery, AL 36101-0078
 Telephone: (334) 834-6500
 Facsimile: (866) 316-9461
 jgsmith@balch.com
 dboyd@balch.com


                                          3
  Case 2:14-cv-00601-MHT-JTA Document 3061 Filed 11/17/20 Page 4 of 5




Steven C. Corhern                     William G. Somerville III
BALCH & BINGHAM LLP                   Patricia Clotfelter
Post Office Box 306                   BAKER DONELSON BEARMAN
Birmingham, AL 35201-0306             CALDWELL & BERKOWITZ, PC
Telephone: (205) 251-8100             420 20th Street North
Facsimile: (205) 488-5708             Suite 1400
scorhern@balch.com                    Birmingham, Alabama 35203
                                      Telephone: (205) 244-3863
                                      Facsimile: (205) 488-3863
                                      wsomerville@bakerdonelson.com
                                      pclotfelter@bakerdonelson.com

Neal K. Kaytal                        Deana Johnson
Catherine E. Stetson                  Brett T. Lane
Jo-Ann T. Sagar                       MHM SERVICES, INC.
HOGAN LOVELLS US LLP                  1447 Peachtree Street NE
555 13th Street NW                    Suite 500
Washington, DC 20004                  Atlanta, GA 30309
Telephone: (202) 637-5528             Telephone: (404) 347-4134
Facsimile: (202) 637-5910             Facsimile: (404) 347-4138
                                      djohnson@mhm-services.com
                                      btlane@mhm-services.com

                                      Gary L. Willford, Jr.
                                      Joseph G. Stewart
                                      Stephanie L. Smithee
                                      ALABAMA DEPARTMENT OF
                                      CORRECTIONS
                                      Legal Division
                                      301 South Ripley Street
                                      Montgomery, Alabama 36130
                                      Telephone (334) 353-3884
                                      Facsimile (334) 353-3891
                                      gary.willford@doc.alabama.gov
                                      joseph.stewart@doc.alabama.gov
                                      stephanie.smithee@doc.alabama.gov




                                  4
Case 2:14-cv-00601-MHT-JTA Document 3061 Filed 11/17/20 Page 5 of 5




                              /s/ Melissa K. Marler
                              Of Counsel




                                5
